Citation Nr: 1242307	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial separate compensable disability rating for the service-connected erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  Service in the Republic of Vietnam is indicated by the record.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for erectile dysfunction and established a noncompensable disability rating, effective February 14, 2007.  

In November 2011, the Board remanded the Veteran's claim to the VA Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC continued the previous denial of a separate compensable rating for the now service-connected erectile dysfunction in a June 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Medical and other evidence of record indicates that the Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.

2.  The Veteran's service-connected erectile dysfunction does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial separate compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522 (2012).
2.  The requirements for referral of the Veteran's claim for an initial separate compensable disability rating for his service-connected erectile dysfunction to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the service-connected erectile dysfunction, the claim for a higher rating for this disability is a "downstream" issue in that it arose from an initial grant of service connection.  In the June 2007 rating action, the RO granted service connection for erectile dysfunction and evaluated this disability as noncompensably disabling, from February 14, 2007.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

Also, the RO obtained the Veteran's service treatment records (STRs) as well as post-service (VA and private) medical records, and secured two VA examinations in furtherance of his erectile dysfunction claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims file.

The Veteran was afforded VA genitourinary examinations in May 2007 and March 2012 with respect to his erectile dysfunction claim.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a noncompensable evaluation from February 14, 2007, the date of receipt of the claim upon which service connection was based.

Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned criteria for the disability is found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.  In this case, that means that, for the compensable rating to be assigned, the medical evidence must confirm deformity of the penis.  [In this regard, the Board notes that the Veteran is in receipt of special monthly compensation for loss of use of a creative organ (based on erectile dysfunction).  See the June 2007 rating decision.]

Previously, in a November 2005 rating action, the RO granted service connection for diabetes mellitus, type II, with diabetic perimacular aneurysm associated with herbicide exposure and awarded a compensable evaluation of 20 percent, effective from June 13, 2004.  Subsequently, in the currently appealed June 2007 rating action, the RO granted service connection for erectile dysfunction and assigned a noncompensable evaluation, effective February 14, 2007.  As the RO assigned a noncompensable rating for this disability, the RO recharacterized the Veteran's service-connected diabetes mellitus as diabetes mellitus, type II, with diabetic perimacular aneurysm and erectile dysfunction.

Here, the Veteran seeks a separate compensable disability rating for his service-connected erectile dysfunction, which is currently evaluated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  He essentially contends that his erectile dysfunction and the resulting sexual difficulties warrant a compensable rating.  Initially, and in this regard, the Board reiterates that the Veteran is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ specifically to compensate him for his erectile dysfunction.

To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  The rating criteria, however, also require deformity of the penis to warrant a compensable evaluation.  The medical evidence in this case is negative for complaint, treatment, or findings of penile deformity.  The Veteran's VA and private treatment records and the VA examination reports dated in May 2007 and March 2012 are pertinently absent of any indication of penile deformity.

Specifically, the Veteran was afforded a genitourinary VA examination in May 2007 as to his erectile dysfunction claim.  The VA examiner noted that the Veteran had an onset of erectile dysfunction six months prior with symptoms consisting of loss of erection during intercourse as he was unable to sustain a prolonged erection.  He was prescribed Levitra, which normalized his erectile function but he discontinued the medication due to side effects.  The Veteran stated that he had never tried any other treatment for his erectile dysfunction.  Physical examination demonstrated a normal penis and testicles, without evidence of deformity.

The Veteran was afforded another genitourinary VA examination in March 2012, at which time the examiner noted the continuing diagnosis of erectile dysfunction.  The examiner indicated that the Veteran is currently taking Vardenafil to treat this condition.  The examiner reported that the Veteran is unable to achieve an erection sufficient for penetration and ejaculation without medication, but is able to achieve both with medication.  Physical examination demonstrated a normal penis and testicles, without evidence of deformity.

The Board recognizes that the March 2012 VA examiner diagnosed the Veteran with prostate hypertrophy.  He described an abnormal prostate due to moderate enlargement.  To this end, the Veteran's private treatment records document a diagnosis of chronic prostatitis.  See, e.g., the private treatment records dated October 2011.  Crucially, however, symptoms of an enlarged prostate are not considered under the pertinent diagnostic criteria.  38 C.F.R. § 4.115(b), DC 7522.  [The Veteran is not service-connected for prostatitis, nor does he so contend.]  

Crucially, the findings of the May 2007 and March 2012 VA examiners are consistent with the other medical evidence of record, which is absent of any documentation of a penile deformity.  Specifically, physical abnormalities pertaining to the Veteran's penis and testicles are not documented in VA and private treatment records dated from 1999 to 2011.  Accordingly, the criteria for an initial separate compensable rating for erectile dysfunction have not been met.

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  38 C.F.R. § 3.321 (2012).  The current evidence of record does not demonstrate that Veteran's erectile dysfunction has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that there is no evidence to suggest that the service-connected erectile dysfunction has had an adverse effect on the Veteran's employability, and it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from the service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  Here, the symptoms reported by the Veteran are contemplated by the criteria discussed above.  Thus, given the lack of evidence showing an unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial separate compensable disability rating for the service-connected erectile dysfunction is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


